Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 13, 15, 16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldern et al (US20180188542) in view of Shultz et al (WO2013028687), further in view of  Tao Hong (CN107224733-IDS REF) in view of Huang Qinhua (CN105911700-IDS REF), in view of Boris Greenberg (CN106164743).

Regarding claim 1, Walden et al teaches a display device (see figures 2, 5 and 22), comprising: a display array generation device (103,111 or 291,331) and a first lens layer (flat layer covering output grating layer) wherein the display array generation device is configured to provide a plurality of collimated light beams parallel to each other and spaced from each other (see figures 2 and 22);
the first lens layer (flat layer covering output grating layer) is arranged at a light exiting side of the display array generation device (see figures 2 and 22), includes a plurality of first micro lenses arranged in array (see figures 4-8), and is configured to receive the plurality of collimated light beams; and the plurality of collimated light beams corresponds to the plurality of first micro lenses (see figures 4-8), to achieve a plurality of scanning imaging, respectively;
the display array generation device includes a beam splitting element (114, 115, 116), the beam splitting element being configured to divide an incident single beam into the plurality of collimated light beams, and being configured to wholly translate emergent sites of the plurality of collimated light beams based on an incident site of the single beam (see figure 2);
the display array generation device is further configured such that, within the time of displaying a frame of image, the amount of the positions where each collimated light beam of the plurality of collimated light beams is incident on the corresponding first micro lens and the amount of angles of light beams emitted by the corresponding first micro lenses is equal to the amount of pixels of the image displayed by the display device;
the display array generation device further includes a second lens layer including a plurality of second micro lenses arranged in an array (second flat layer disclose on the opposite side covering the folding grating 106 and input grating105), the second micro lenses are opposite to the incident side, and are configured to receive lights with different incident angles at different times, and are configured so that the light beams with different incident angles are incident on the beam splitting element at the same angle (input side can receive different colored light which is coupled into the beam splitter via TIR) on the incident side;
the display array generation device further includes a collimated light source (103) and an angle-adjustable reflector(paragraph 122), the collimated light source is configured to provide the collimated light beams, and the angle-adjustable reflector is configured such that the collimated light beams are incident on different positions of the second micro lens at different angles at different times;
the angle adjustable reflector includes a mirror array;
the mirror array is disposed oppositely the plurality of first micro lenses in array, and includes angle-adjustable mirrors arranged in array; and
the second lenses in array are arranged between the mirror array and plurality of first micro lenses in array.
	Walden et al teaches output the collimated beam from the output grating covered by flat layer of light transmitting material. Walden fails to specifically disclose plurality of first micro lenses arranged in array and the plurality of collimated light beams correspond to the plurality of first micro lenses to achieve a plurality of scanning imaging, respectively; the amount of the positions where each collimated light beam of the plurality of collimated light beams is incident on the corresponding first micro lens and the amount of angles of light beams emitted by the corresponding first micro lenses is equal to the amount of pixels of the image displayed by the display device; the second micro lens being disposed oppositely to the incident side and at different angles at different times; and an angle adjustable reflector/mirror reflector includes a mirror array;
the mirror array is disposed oppositely the plurality of first micro lenses in array, and includes angle-adjustable mirrors arranged in array; and
the second lenses in array are arranged between the mirror array and plurality of first micro lenses in array.
	In the same field of endeavor, Shultz et al teaches a display device, comprising: a display array generation device (see for example figures 1-4)  and a first lens layer (flat layer covering output grating;56), wherein the display array generation device is configured to provide a plurality of collimated light beams parallel to each other and spaced from each other(see figure 1-4 and paragraphs 21-22 and 33-34);
the first lens layer is arranged at a light exiting side (toward the user eye) of the display array generation device, includes a plurality of first micro lenses arranged in array, and is configured to receive the plurality of collimated light beams (via waveguide); and the plurality of collimated light beams correspond to the plurality of first micro lenses, to achieve a plurality of scanning imaging, respectively (paragraphs 21-22 and 33-34);
the display array generation device includes a beam splitting element (input grating; paragraph 23), the beam splitting element is configured to divide an incident single beam into the plurality of collimated light beams, and is configured to wholly translate emergent sites of the plurality of collimated light beams based on an incident site of the single beam (paragraph 22-23);
the display array generation device is further configured such that, within the time of displaying a frame of image, the amount of the positions where each collimated light beam of the plurality of collimated light beams is incident on the corresponding first micro lens (flat layer covering output grating;56) and the amount of angles of light beams emitted by the corresponding first micro lenses is equal to the amount of pixels of the image displayed by the display device (paragraph 22);
the display array generation device further includes a second lens layer including a plurality of second micro lenses arranged in an array (input grating 40), the second micro lens are opposite to the incident side surface, and are configured to receive light beams with different incident angles at different times (receives light from the scanner), and are configured so that the light beams with different incident angles are incident on the beam splitting element at the same angle on the incident side;
the display array generation device further includes a collimated light source  (32,34) and an angle-adjustable reflector (24), the collimated light source is configured to provide the collimated light beams, the angle-adjustable reflector is configured such that the collimated light beams are incident on different positions of the second micro lenses (at input grating 40) at different angles at different times (paragraph 21-22 );
the angle adjustable reflector includes a mirror array;
the mirror array is disposed oppositely the plurality of first micro lenses in array, and includes angle-adjustable mirrors arranged in array; and
the second lenses in array are arranged between the mirror array and plurality of first micro lenses in array.  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include these feature, as functionally equivalent structure for provide a color image using scanning mirror illumination source to produce a full color image.  
	Walden- Shultz combination fails to specifically disclose plurality of first micro lenses arranged in array and the plurality of collimated light beams correspond to the plurality of first micro lenses; collimated light beams is incident on the corresponding first micro lens and the amount of angles of light beams emitted by the corresponding first micro lenses; and the second micro lens including a plurality of second micro lenses arranged in an array being disposed oppositely to the incident side; a mirror array;
the mirror array is disposed oppositely the plurality of first micro lenses in array, and includes angle-adjustable mirrors arranged in array; and
the second lenses in array are arranged between the mirror array and plurality of first micro lenses in array. . 
Essentially Walden -Shultz combination use input and output gratings instead of second and first micro lens arrays, and use a scanning single reflective/ mirror element.
	Toa Hong teaches using a waveguide display for a near-eye display system which can provide a full color image(RGB) using micro lenses. 
	In the same field of endeavor, Toa Hong teaches a display device, comprising a display array generation device (43,41) and a first lens layer (42), wherein the display array generation device (43,41) is configured to provide a plurality of collimated light beams parallel to each other and spaced from each other (see figures 4-8; collimated out of image generator into waveguide to be splitting into collimated beams); the first lens layer (42) is arranged at a light exiting side of the display array generation device (see figures 4-8), includes a plurality of first micro lenses arranged in array (see figures 4-8), and is configured to receive the plurality of collimated light beams; and 
the plurality of collimated light beams correspond to the plurality of first micro lenses (see figures 4-8); the display array generation device includes a beam splitting element (412), the beam splitting element being configured to divide an incident single beam into the plurality of collimated light beams, and being configured to wholly translate emergent sites of the plurality of collimated light beams based on an incident site of the single beam (see figures 4-8); and collimated light beams is incident on the corresponding first micro lens and the amount of angles of light beams emitted by the corresponding first micro lenses. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature since a lens layer will further help to ensure the output beam is a collimated beam in the expanded eye box region.
However, Walden- Shultz-Tao Hong combination fails to specifically disclose the second micro lenses disposed oppositely to the incident side and a mirror array; the mirror array is disposed oppositely the plurality of first micro lenses in array, and includes angle-adjustable mirrors arranged in array; and
the second lenses in array are arranged between the mirror array and plurality of first micro lenses in array.
Huang Qinhua teaches a near eye display comprising: a display array generation device (display panel) , a first lens layer (21, 22 or 24),second lens layer (31) and angle adjustable mirror array (11) wherein the display array generation device is configured to provide a plurality of collimated light beams parallel to each other and spaced from each other (collimated beams input via 31); 
the first lens layer (21,22 or 24) is arranged at a light exiting side of the display array generation device (see figures 1-4 and 15), includes a plurality of first micro lenses (21, 22 or 24) arranged in array, and is configured to receive the plurality of collimated light beams; and
 the plurality of collimated light beams corresponds to the plurality of first micro lenses (see figures 1-4 and 15), to achieve a plurality of scanning imaging, respectively;  the display array generation device includes a beam splitting element (waveguide reflectors -20), the beam splitting element is configured to divide an incident single beam into the plurality of collimated light beams (see figures 1-4 and 15); the display array generation device is further configured such that, within the time of displaying a frame of image, the amount of the positions where each collimated light beam of the plurality of collimated light beams is incident on the corresponding first micro lens and the amount of angles of light beams emitted by the corresponding first micro lenses is equal to the amount of pixels of the image displayed by the display device; 
the display array generation device further includes a second lens layer including a plurality of second micro lenses arranged in array (collimator 31- a lens group), the second micro lenses are opposite to the incident side surface, and are configured to receive lights with different incident angles at different times (see figures 1-3), and are configured so that the light beams with different incident angles are incident on the beam splitting element at the same angle on the incident side;
the angle adjustable reflector (11) includes a mirror array;
the mirror array is disposed opposite the plurality of first micro lenses (21,22, or 24) in array, and includes angle-adjustable mirrors arranged in array; and
the second lenses (31) in array are arranged between the mirror array (11) and plurality of first micro lenses in array (21,22 or 24). Thus it would have been further obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature (micro lenses on input and output of waveguide/display) as a functionally equivalent transmissive optical element for input light into a near eye display waveguide and as a scanning waveguide imaging structure to provide a full color image to the user. Although, the Walden- Shultz-Tao Hong- Huang Qinhua combination fails to specifically disclose the mirror array includes an array of angle adjustable mirrors disposed opposite the plurality of first micro lenses in array.
	Boris Greenberg teaches a near eye projection system a display device (see figures 2 and 5), comprising: a display array generation device and a first lens layer (134) wherein the display array generation device is configured to provide a plurality of collimated light beams (output of BC) parallel to each other and spaced from each other ;
the first lens layer (134) is arranged at a light exiting side of the display array generation device (see figures 2 and 5), includes a plurality of first micro lenses arranged in array (lenses aligned along the optical axis), and is configured to receive the plurality of collimated light beams; and the plurality of collimated light beams corresponds to the plurality of first micro lenses to achieve a plurality of scanning imaging (see figures 2 and 5), respectively;
the display array generation device includes a beam splitting element (IM), the beam splitting element being configured to divide an incident single beam into the plurality of collimated light beams (via BC), and being configured to wholly translate emergent sites of the plurality of collimated light beams based on an incident site of the single beam (see figure 2);
the display array generation device is further configured such that, within the time of displaying a frame of image, the amount of the positions where each collimated light beam of the plurality of collimated light beams is incident on the corresponding first micro lens and the amount of angles of light beams emitted by the corresponding first micro lenses is equal to the amount of pixels of the image displayed by the display device;
the display array generation device further includes a second lens layer including a plurality of second micro lenses arranged in an array (BC-see figures 2 and 5), the second micro lenses(BC) are opposite to the incident side, and are configured to receive lights with different incident angles at different times, and are configured so that the light beams with different incident angles are incident on the beam splitting element (IM) at the same angle on the incident side;
the display array generation device further includes a collimated light source (114/BC) and an angle-adjustable reflector(SM/118), the collimated light source is configured to provide the collimated light beams, and the angle-adjustable reflector is configured such that the collimated light beams are incident on different positions of the second micro lens at different angles at different times (134);
the angle adjustable reflector(SM/118) includes a mirror array;
the mirror array is disposed oppositely the plurality of first micro lenses in array (134), and includes angle-adjustable mirrors arranged in array (can have one or more scanning mirrors); and the second lenses (BC) in array are arranged between the mirror array (SM/118) and plurality of first micro lenses in array (134).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include an adjustable reflector in a near-eye display to help provide a retinal image in the line of sight of the user. 
Regarding claim 3, Walden et al teaches the display device according to claim 1, wherein the beam splitting element (114, 115, 116)) includes an incident side (from output of 105) and an emergent surface (output from 116) perpendicular to each other (see figure 2), and includes a first transflective plane group (114) and a second transflective plane group (116) opposed to each other;
the first transflective plane group includes a plurality of first transflective planes parallel to each other, wherein each of the first transflective planes is perpendicular to the emergent surface (see figure 2), and an angle between the each of the first transflective planes and the incident side is an acute angle; and
the second transflective plane group (116) includes a plurality of second transflective planes parallel to each other (see figure 2), wherein each of the second transflective planes is perpendicular to the incident side, and an angle between the each of the second transflective planes and the emergent surface is an acute angle-Shultz teaches the intermediate gratings (100,102) can have ruling at acute angles (paragraph 34).  Tao Hong also teaches the display device according to claim 2, wherein the beam splitting element (412) includes an incident side (from output of 411) from  and an emergent surface (output to lens array) perpendicular to each other (see figure 4), and includes a first transflective plane group(see element 412 and figure 4). Toa Hong also illustrates the transflective elements are at an acute angle. 
 Walden- Shultz-Toa Hong- Huang Qinhua-Boris Greenberg combination fails to specifically disclose an angle between the each of the first transflective planes and the incident side is an acute angle and an angle between the each of the second transflective planes and the emergent surface is an acute angle; however, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since the angle of the transflective element helps to determine TIR in the waveguide and the output direction of the beam. Additionally, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 4,Walden et al teaches the display device according to claim 3, wherein the beam splitting element (114,115, 116) further includes a first side perpendicular to the incident side and the emergent surface (see figure 2). The Walden-Shultz-Tao Hong- Huang Qinhua -Boris Greenberg combination fails to specifically disclose a spacing between symmetric axes of orthographic projections of any adjacent first transflective planes on the first side being not zero and less than about 8 mm; and a spacing between symmetric axes of orthographic projections of any adjacent second transflective planes on the emergent surface being not zero and less than about 8 mm. However, waveguide elements for a near-eye display is can be less than 8mm. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature such that the image plane is within the normal vision span of the human eyes. Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include this feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 5, the display device according to claim 4, Walden et al teaches wherein borders of the orthographic projections of the adjacent first transflective planes on the first side adjoin each other (see figure 2); and borders of the orthographic projections of the adjacent second transflective planes on the emergent surface adjoin each other (see figure 2).
Regarding claim 6, Walden teaches the display device according to claim 3, wherein the beam splitting element (114,115,116) further includes a first side perpendicular to the incident side and the emergent surface, a second side opposed to the incident face and a third side opposed to the first side (see figure 2). However, Walden- Shultz-Tao Hong- Huang Qinhua -Boris Greenberg combination fails to specifically disclose the  reflectivity of the plurality of first transflective planes increases sequentially, and the reflectivity of the first transflective plane near the second side is greater than that of the first transflective plane near the incident face; and reflectivity of the plurality of second transflective planes increases sequentially, and the reflectivity of the second transflective plane near the third side is greater than that of the second transflective plane near the first side. However, the light traveling the longest distance along the reflective elements could suffer some loss. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, to ensure the most of the input light is output and may increase the uniformity of the illumination across the eye box region. Additionally, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.Regarding claim 7, Walden- Shultz-Tao Hong- Huang Qinhua -Boris Greenberg combination fails to specifically disclose the display device according to claim 6, wherein the reflectivity of the plurality of second transflective planes is not less than 75%; and the reflectivity of the n" first transflective plane relative to the incident side is 1/ (N+1-n), where N is the amount of the first transflective planes in the first transflective plane group.  Walden-Shultz-Tao Hong combination provide waveguides with reflective element which produces a quality image for the user. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include large reflective percentages to ensure most of the input image light is directed to the output of the waveguide. Additionally, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 8, the display device according to claim 3, Shultz teaches the intermediate gratings (100,102) can have ruling at acute angles (paragraph 34).  Waldern- Shultz-Tao Hong- Huang Qinhua- Boris Greenberg combination fails to specifically disclose wherein the angle between each of the first transflective planes and the incident side is about 45 degrees; and the angle between each of the second transflective planes and the emergent surface is in the range of about 25 degrees to about 35 degrees. As discussed above, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since the angle of the transflective element helps to determine TIR in the waveguide and the output direction of the beam. Additionally, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 9, the display device according to claim 3, Walden- Shultz-Tao Hong- Huang Qinhua- Boris Greenberg combination fails to specifically disclose wherein each of the first micro lenses is a holographic micro lens. However, Walden teaches using holographic elements. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature so the display would provide other holographic effects. 
Regarding claim 10, Walden-Shultz-Tao Hong- Huang Qinhua- Boris Greenberg combination fails to specifically disclose the display device according to claim 9, wherein a working angle of the holographic micro lens and an angle 8 between the second transflective planes and the emergent surface satisfy 2x ϴ+a = 90°.  However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 13. Huang Qinhua further teaches the display device according to claim 11, wherein the collimating light source includes a laser (10); and each mirror (11) of the mirror array of the angle adjustable reflector is based on  a micro-electromechanical system (see figures 2-6; abstract). Boris Greenberg also teaches the angle-adjustable mirror (SM/118) includes a mirror based on a micro-electromechanical system(see translation). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the Walden-Shultz-Tao Hong combination  provide a quality color image to the user in a near eye waveguide display.
Regarding claim 15, Walden teaches a vehicle, comprising the display device (see figure 52 and Examiner’s notes in claim 1.)
Regarding claim 16, Walden teaches a vehicle-mounted display system (see figure 52 and Examiner’s notes in claim 1.
Regarding claims 18-19, see Examiner’s notes in claims 9 and 10 respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Masafuni Ide (US9798153) teaches a projection apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872